Name: Commission Implementing Regulation (EU) 2015/1801 of 7 October 2015 operating deductions from fishing quotas available for certain stocks in 2015 on account of overfishing in the previous years
 Type: Implementing Regulation
 Subject Matter: fisheries;  international law;  maritime and inland waterway transport
 Date Published: nan

 8.10.2015 EN Official Journal of the European Union L 263/19 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1801 of 7 October 2015 operating deductions from fishing quotas available for certain stocks in 2015 on account of overfishing in the previous years THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1), (2) and (3) thereof, Whereas: (1) Fishing quotas for the year 2014 have been established by:  Council Regulation (EU) No 1262/2012 (2),  Council Regulation (EU) No 1180/2013 (3),  Council Regulation (EU) No 24/2014 (4), and  Council Regulation (EU) No 43/2014 (5). (2) Fishing quotas for the year 2015 have been established by:  Council Regulation (EU) No 1221/2014 (6),  Council Regulation (EU) No 1367/2014 (7),  Council Regulation (EU) 2015/104 (8), and  Council Regulation (EU) 2015/106 (9). (3) According to Article 105(1) of Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing quotas which have been allocated to it, the Commission is to operate deductions from future fishing quotas of that Member State. (4) Article 105(2) and (3) of Regulation (EC) No 1224/2009 provides that such deductions have to be operated in the following year or years by applying the respective multiplying factors as set out therein. (5) Certain Member States have exceeded their fishing quotas for the year 2014. It is therefore appropriate to operate deductions on the fishing quotas allocated to them in 2015 and, where appropriate, in subsequent years, for the overfished stocks. (6) Spain has overfished in 2012 its quota for the stock of Norway lobster in area IX and X; EU waters of CECAF 34.1.1 (NEP/93411). The deduction of 75,45 tonnes that resulted from this overfishing was applicable in 2013 and was spread at Spain's request over three years starting in 2013. The remaining annual deduction applicable to the Spanish quota for the NEP/93411 stock amounts to 19 tonnes in 2015, without prejudice to any further quota adaptation. (7) Commission Implementing Regulation (EU) No 871/2014 (10) and Commission Implementing Regulation (EU) No 1360/2014 (11) have provided for deductions from fishing quotas for certain countries and species for 2014. However, for certain Member States the deductions to be applied for some species were higher than the respective quotas available in 2014 and could therefore not be operated entirely in that year. To ensure that in such cases the full amount for the respective stocks be deducted, the remaining quantities should be taken into account when establishing deductions for 2015 and, where appropriate, from subsequent quotas. (8) Deductions from fishing quotas, as provided for by this Regulation, should apply without prejudice to deductions applicable to 2015 quotas pursuant to Commission Regulation (EU) No 165/2011 (12) and Commission Implementing Regulation (EU) No 185/2013 (13). (9) Since quotas are expressed in tonnes or entire pieces, quantities below 1 tonne or one piece should not been considered, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing quotas fixed in Regulations (EU) No 1221/2014, (EU) No 1367/2014, (EU) 2015/104 and (EU) 2015/106 for the year 2015 shall be reduced as set out in the Annex to this Regulation. 2. Paragraph 1 shall apply without prejudice to deductions provided for in Regulation (EU) No 165/2011 and Implementing Regulation (EU) No 185/2013. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 1. (2) Council Regulation (EU) No 1262/2012 of 20 December 2012 fixing for 2013 and 2014 the fishing opportunities for EU vessels for certain deep-sea fish stocks (OJ L 356, 22.12.2012, p. 22). (3) Council Regulation (EU) No 1180/2013 of 19 November 2013 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (OJ L 313, 22.11.2013, p. 4). (4) Council Regulation (EU) No 24/2014 of 10 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 9, 14.1.2014, p. 4). (5) Council Regulation (EU) No 43/2014 of 20 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, to Union vessels, in certain non-Union waters (OJ L 24, 28.1.2014, p. 1). (6) Council Regulation (EU) No 1221/2014 of 10 November 2014 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulations (EU) No 43/2014 and (EU) No 1180/2013 (OJ L 330, 15.11.2014, p. 16). (7) Council Regulation (EU) No 1367/2014 of 15 December 2014 fixing for 2015 and 2016 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks (OJ L 366, 20.12.2014, p. 1). (8) Council Regulation (EU) 2015/104 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union vessels, in certain non-Union waters, amending Regulation (EU) No 43/2014 and repealing Regulation (EU) No 779/2014 (OJ L 22, 28.1.2015, p. 1). (9) Council Regulation (EU) 2015/106 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 19, 24.1.2015, p. 8). (10) Commission Implementing Regulation (EU) No 871/2014 of 11 August 2014 operating deductions from fishing quotas available for certain stocks in 2014 on account of overfishing in the previous years (OJ L 239, 12.8.2014, p. 14). (11) Commission Implementing Regulation (EU) No 1360/2014 of 18 December 2014 operating deductions from fishing quotas available for certain stocks in 2014 on account of overfishing of other stocks in the previous years and amending Implementing Regulation (EU) No 871/2014 as regards amounts to be deducted in future years (OJ L 365, 19.12.2014, p. 106). (12) Commission Regulation (EU) No 165/2011 of 22 February 2011 providing for deductions from certain mackerel quotas allocated to Spain in 2011 and subsequent years on account of overfishing in 2010 (OJ L 48, 23.2.2011, p. 11). (13) Commission Implementing Regulation (EU) No 185/2013 of 5 March 2013 providing for deductions from certain fishing quotas allocated to Spain in 2013 and subsequent years on account of overfishing of a certain mackerel quota in 2009 (OJ L 62, 6.3.2013, p. 62). ANNEX DEDUCTIONS FROM QUOTAS FOR STOCKS WHICH HAVE BEEN OVERFISHED Member State Species code Area code Species name Area name Initial quota 2014 Permitted landings 2014 (Total adapted quantity in tonnes) (1) Total catches 2014 (quantity in tonnes) Quota consumption related to permitted landings (%) Over-fishing related to permitted landing (quantity in tonnes) Multiplying factor (2) Additional Multiplying factor (3) (4) Remaining deduction from 2014 (5) Outstanding balance (6) Deductions to apply in 2015 (qty in tonnes) (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) (15) BE PLE 7HJK. Plaice VIIh, VIIj and VIIk 8,000 1,120 3,701 330,45 2,581 / / / / 2,581 BE SOL 8AB. Common sole VIIIa and VIIIb 47,000 327,900 328,823 100,28 0,923 / C / / 1,385 BE SRX 07D. Skates and rays Union waters of VIId 72,000 60,000 69,586 115,98 9,586 / / / / 9,586 BE SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 725,000 765,000 770,738 100,75 5,738 / / / / 5,738 DK COD 03AN. Cod Skagerrak 3 177,000 3 299,380 3 408,570 103,31 109,190 / C / / 163,785 DK HER 03A. Herring IIIa 19 357,000 15 529,000 15 641,340 100,72 112,340 / / / / 112,340 DK HER 2A47DX Herring IV, VIId and Union waters of IIa 12 526,000 12 959,000 13 430,160 103,64 471,160 / / / / 471,160 DK HER 4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 80 026,000 99 702,000 99 711,800 100,10 9,800 / / / / 9,800 DK PRA 03A. Northern prawn IIIa 2 308,000 2 308,000 2 317,330 100,40 9,330 / / / / 9,330 DK SAN 234_2 Sandeel Union waters of sandeel management area 2 4 717,000 4 868,000 8 381,430 172,17 3 513,430 2 / / / 7 026,860 DK SPR 2AC4-C Sprat and associated bycatches Union waters of IIa and IV 122 383,000 126 007,000 127 165,410 100,92 1 158,410 / / / / 1 158,410 ES ALF 3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 67,000 67,000 79,683 118,93 12,683 / A 3,000 / 22,025 ES BSF 56712- Black scabbard-fish EU and international waters of V, VI, VII and XII 226,000 312,500 327,697 104,86 15,197 / A / / 22,796 ES BSF 8910- Black scabbard-fish EU and international waters of VIII, IX and X 12,000 6,130 15,769 257,24 9,639 / A 27,130 / 41,589 ES BUM ATLANT Blue marlin Atlantic Ocean 27,200 27,200 124,452 457,54 97,252 / A 27,000 / 172,878 ES DWS 56789- Deep-sea sharks EU and international waters of V, VI, VII, VIII and IX 0 0 3,039 N/A 3,039 / A / / 4,559 ES GFB 567- Greater forkbeard EU and international waters of V, VI and VII 588,000 828,030 842,467 101,74 14,437 / / / / 14,437 ES GFB 89- Greater forkbeard EU and international waters of VIII and IX 242,000 216,750 237,282 109,47 20,532 / A 17,750 / 48,548 ES GHL 1N2AB. Greenland halibut Norwegian waters of I and II / 0 22,685 N/A 22,685 / / / / 22,685 ES HAD 5BC6A. Haddock Union and international waters of Vb and VIa / 2,840 18,933 666,65 16,093 / A 12,540 / 36,680 ES HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 / 0 3,075 N/A 3,075 / A / / 4,613 ES NEP 9/3411 Norway lobster IX and X; Union waters of CECAF 34.1.1 55,000 33,690 24,403 72,43  9,287 / / 19,000 (7) / 9,713 ES OTH 1N2AB. Other species Norwegian waters of I and II / 0 26,744 N/A 26,744 / / / / 26,744 ES POK 56-14 Saithe VI; Union and international waters of Vb, XII and XIV / 4,810 8,703 180,94 3,893 / / / / 3,893 ES RNG 5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 70,000 111,160 125,401 112,81 14,241 / / / / 14,241 ES SBR 678- Red seabream EU and international waters of VI, VII and VIII 143,000 133,060 136,418 102,52 3,358 / / / / 3,358 ES SOL 8AB. Common sole VIIIa and VIIIb 9,000 8,100 9,894 122,15 1,794 / A+C 2,100 / 4,791 ESP SRX 89-C. Skates and rays Union waters of VIII and IX 1 057,000 857,000 1 089,241 127,10 232,241 1,4 / / / 325,137 ES USK 567EI. Tusk Union and international waters of V, VI and VII 26,000 15,770 15,762 99,95  0,008 / / 58,770 / 58,762 ES WHM ATLANT White marlin Atlantic Ocean 30,500 25,670 98,039 381,92 72,369 / / 0,170 / 72,539 FR SRX 07D. Skates and rays Union waters of VIId 602,000 627,000 698,414 111,39 71,414 / / / / 71,414 FR SRX 2AC4-C Skates and rays Union waters of IIa and IV 33,000 36,000 48,212 133,92 12,212 / / / / 12,212 IE PLE 7HJK. Plaice VIIh, VIIj and VIIk 59,000 61,000 78,270 128,31 17,270 / A / / 25,905 IE SOL 07A. Common sole VIIa 41,000 42,000 43,107 102,64 1,107 / / / / 1,107 IE SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 1 048,000 1 030,000 1 079,446 104,80 49,446 / / / / 49,446 LT GHL N3LMNO Greenland halibut NAFO 3LMNO 22,000 0 0 N/A 0 / / 46,000 / 46,000 LV HER 03D.RG Herring subdivision 28.1 16 534,000 19 334,630 20 084,200 103,88 749,570 / / / / 749,570 NL HKE 3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 / 0 1,655 N/A 1,655 / C / / 2,482 NL RED 1N2AB. Redfish Norwegian waters of I and II / 0 2,798 N/A 2,798 / / / / 2,798 PT ANF 8C3411 Anglerfish VIIIc, IX and X; Union waters of CECAF 34.1.1 436,000 664,000 676,302 101,85 12,302 / / / / 12,302 PT BFT AE45WM Bluefin tuna Atlantic Ocean, east of 45 ° W, and Mediterranean 235,500 235,500 243,092 103,22 7,592 / C / / 11,388 PT HAD 1N2AB Haddock Norwegian waters of I and II / 0 26,816 N/A 26,816 / / / 344,950 371,766 PT POK 1N2AB. Saithe Norwegian waters of I and II / 18,000 11,850 65,83  6,150 / / / 185,000 178,850 PT SRX 89-C. Skates and rays Union waters of VIII and IX 1 051,000 1 051,000 1 059,237 100,78 8,237 / / / / 8,237 SE COD 03AN. Cod Skagerrak 371,000 560,000 562,836 100,51 2,836 / C / / 4,254 UK DGS 15X14 Spurdog/dogfish Union and international waters of I, V, VI, VII, VIII, XII and XIV 0 0 1,027 N/A 1,027 / A / / 1,541 UK GHL 514GRN Greenland halibut Greenland waters of V and XIV 189,000 0 0 N/A 0 / / 1,000 / 1,000 UK HAD 5BC6A. Haddock Union and international waters of Vb and VIa 3 106,000 3 236,600 3 277,296 101,26 40,696 / / / / 40,696 UK MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 179 471,000 275 119,000 279 250,206 101,50 4 131,206 / / / / 4 131,206 UK NOP 2A3A4. Norway pout IIIa; Union waters of IIa and IV / 0 14,000 N/A 14,000 / / / / 14,000 UK PLE 7DE. Plaice VIId and VIIe 1 548,000 1 500,000 1 606,749 107,12 106,749 1,1 / / / 117,424 UK SOL 7FG. Common sole VIIf and VIIg 282,000 255,250 252,487 98,92 (  2,763) (8) / / 1,950 / 1,950 UK SRX 07D. Skates and rays Union waters of VIId 120,000 95,000 102,679 108,08 7,679 / / / / 7,679 UK WHB 24-N Blue whiting Norwegian waters of II and IV 0 0 22,204 N/A 22,204 / / / / 22,204 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (OJ L 354, 28.12.2013, p. 22), quota transfers in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3) or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Regulation (EC) No 1224/2009. (2) As set out in Article 105(2) of Regulation (EC) No 1224/2009. Deduction equal to the overfishing Ã  1,00 shall apply in all cases of overfishing equal to, or less than, 100 tonnes. (3) As set out in Article 105(3) of Regulation (EC) No 1224/2009. (4) Letter A indicates that an additional multiplying factor of 1,5 has been applied due to consecutive overfishing in the years 2012, 2013 and 2014. Letter C indicates that an additional multiplying factor of 1,5 has been applied as the stock is subject to a multiannual plan. (5) Remaining quantities that could not be deducted in 2014 pursuant to Regulation (EU) No 871/2014 because there was no or not sufficient quota available. (6) Remaining quantities related to overfishing in years preceding the entry into force of Regulation (EC) No 1224/2009 and that cannot be deducted from another stock. (7) At Spain's request, the pay-back due in 2013 was spread over three years. (8) This quantity is no longer available following United Kingdom's transfer request made pursuant to Regulation (EC) No 847/96 and applicable following Commission Implementing Regulation (EU) 2015/1170 (OJ L 189, 17.7.2015, p. 2).